DISSENTING OPINION.
WOODSON, J.
I dissent from the majority opinion in this case, for the reason that no fair-minded, disinterested man, be he lawyer, judge or layman, can read this record but who must concede that the deceased saw and knew the car which struck him was approaching him; and with that knowledge he deliberately passed in front thereof, believing, doubtless, without stopping to see, that it would continue north on Euclid avenue, and that he could pass on south in perfect safety. The car, however, instead of continuing north turned east, and intercepted him as he passed-over Laclede avenue. He also knew that some of those cars continued north and south and some of them turned east; and with that knowledge, when he saw the car approaching, it was his plain duty to have ascertained which track the car was going to take, and have avoided coming in contact with it. Especially was that true when he saw and knew the rapidity with which it was approaching; Nor was there anything in the situation which could have deceived him or warped his judgment, and thereby have caused him to place himself in a place of danger.
He was not fooled by the speed of the car, but by the direction it took. He simply guessed that it would go one way, when, in fact, it went the other. He knew, as before stated, that it was liable to go either way; but the evidence fails to show that he made any effort whatever to ascertain which. Unfortu*76nately for himself and his family he risked his life upon a guess, and lost. He had no right to do that; bnt by doing so, he, and not the defendant, assumed the risk and caused the injury.
Clearly, in my opinion, the deceased’s own negligence caused his death, and for that reason, in my judgment, his widow has no right to a recovery.
So viewing the case, I think the judgment of the circuit court should be reversed.
Graves and Ferriss, JJconcur.